NO. 12-19-00052-CR

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

 JOSHUA DALE LINDSEY,                                         §   APPEAL FROM THE 2ND
 APPELLANT

 V.                                                           §   JUDICIAL DISTRICT COURT

 THE STATE OF TEXAS,
 APPELLEE                                                     §   CHEROKEE COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Joshua Dale Lindsey filed a motion to dismiss this appeal. The motion is signed by
Appellant and his counsel. No decision has been delivered in this appeal. Accordingly,
Appellant’s motion to dismiss is granted, and the appeal is dismissed. See TEX. R. APP. P. 42.2(a).
Opinion delivered December 31, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        DECEMBER 31, 2019


                                         NO. 12-19-00052-CR


                                     JOSHUA DALE LINDSEY,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                  Appeal from the 2nd District Court
                           of Cherokee County, Texas (Tr.Ct.No. 20448)

                    THIS CAUSE came on to be heard on the motion of the Appellant to dismiss
the appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the motion to dismiss be granted and the appeal be dismissed, and
that the decision be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.